Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 1 of 27




                     EXHIBITNN
                  Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 2 of 27
AUTHENT[CATE~
u.s. GOVERNMENT
 INFORMATION
          GPO




                        § 1606.8                                                    29 CFR Ch. XIV (7-1-09 Edition)

                        § 1606.8   Harassment.                               ApPENDIX A TO § 1606.8-BACKGROUND
                                                                                       INFORMATION
                          (a) The Commission has oonsistently
                        held that harassment on the basis of                 The Commission has rescinded §1606.8(c) of
                        national origin is a violation of title            the Guidelines on National Origin Harass-
                        VII. An employer has an affirmative                ment, which set forth the standard of em-
                                                                           ployer liability for harassment by super-
                        duty to maintain a working environ-                visors. That section is no longer valid, in
                        ment free of harassment on the basis of            light of the Supreme Court decisions in Bur-
                        national origin. 8                                 lington Industries, Inc. v. Ellerth, 524 U.S. 742
                          (b) Ethnio slurs and other verbal or             (1998), and Faragher v. City of Boca Raton, 524
                        physioal oonduct relating to an individ-           U.S. 775 (1998). The Commission has issued a
                        ual's national origin oonstitute harass-           policy document that examines the Faragher
                                                                           and Ellerth decisions and provides detailed
                        ment when this oonduot:                            guidance on the issue of vicarious liability
                          (1) Has the purpose or effeot of ore-            for harassment by supervisors. EEOC En-
                        ating an intimidating, hostile or offen-           forcement Guidance: Vicarious Employer Li-
                        sive working environment;                          ability for Unlawful Harassment by Super-
                          (2) Has the purpose or effect of unrea-          visors (6/18/99), EEOC Compliance Manual
                                                                           (BNA), N:4075 [Binder 3]; also available
                        sonably interfering with an individ-               through EEOC's web site, at www.eeoc.gov.,
                        ual's work performance; or                         or by calling the EEOC Publications Dis-
                          (3) Otherwise adversely affects an in-           tribution Center, at 1-800-669-3362 (voice). 1-
                        dividual's employment opportunities.               800-800-3302 (TTY).
                          (c) [Reserved]                                   [45 FR 85635, Dec. 29, 1980, as amended at 64
                          (d) With respect to conduct between              FR 58334, Oct. 29, 1999]
                        fellow employees, an employer is re-
                        sponsible for acts of harassment in the            PART 1607-UNIFORM GUIDELINES
                        workplace on the basis of national ori-              ON EMPLOYEE SELECTION PRO-
                        gin, where the employer, its agents or               CEDURES (1978)
                        supervisory employees, knows or
                        should have known of the conduct, un-                           GENERAL PRINCIPLES
                        less the employer can show that it                 Sec.
                        took immediate and appropriate cor-                1607.1 Statement of purpose.
                        rective action.                                    1607.2 Scope.
                          (e) An employer may also be respon-              1607.3 Discrimination defined: Relationship
                        sible for the acts of non-employees                    between use of selection procedures and
                        with respect to harassment of employ-                  discrimination.
                                                                           1607.4 Information on impact.
                        ees in the workplace on the basis of na-           1607.5 General standards for validity stud-
                        tional origin, where the employer, its                 ies.
                        agents or supervisory employees,                   1607.6 Use of selection procedures which
                        knows or should have known of the                      have not been validated.
                        conduct and fails to take immediate                1607.7 Use of other validity studies.
                        and appropriate corrective action. In              1607.8 Cooperative studies.
                        reviewing these cases, the Commission              1607.9 No assumption of validity.
                                                                           1607.10 Employment agencies and employ-
                        will consider the extent of the employ-                ment services.
                        er's control and any other legal respon-           1607.11 Disparate treatment.
                        sibility which the employer may have               1607.12 Retesting of applicants.
                        with respect to the conduct of such                1607.13 Affirmative action.
                        non-employees.                                                 TEOHNICAL STANDARDS
                                                                           1607.14 Technical      standards   for   validity
                          a See CD CL68-12--431 EU (1969), CCH EEOC
                                                                               studies.
                        Decisions ~ 6085, 2 FEP Cases 295; CD 72-0621
                        (1971), CCH EEOC Decisions ~6311, 4 FEP              DOOUMENTATION OF IMPAOT AND VALIDITY
                        Cases 312; CD 72-1561 (1972), CCH EEOC Deci-                      EVIDENOE
                        sions ~6354, 4 FEP Cases 852; CD 74-05 (1973),
                        CCH EEOC Decisions ~6387, 6 FEP Cases 834;         1607.15 Documentation of impact and valid-
                        CD 76--41 (1975), CCH EEOC Decisions ~6632.            ity evidence.
                        See also, Amendment to Guidelines on Dis-                            DEFINITIONS
                        crimination Because of Sex, §1604.11(a) n. I, 45
                        FR 7476 sy 74677 (November 10, 1980).              1607.16 Definitions.

                                                                       210
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 3 of 27




      Equal Employment Opportunity Comm.                                                 § 1607.2
                        ApPENDIX                         §l607.2 Scope.
      1607.17 Policy statement on affirmative ac-           A. Application of guidelines. These
          tion (see section 13B).                        guidelines will be applied by the Equal
      1607.18 Citations.                                 Employment Opportunity Commission
        AUTHORITY: Sees. 709 and 713, Civil Rights       in the enforcement of title VII of the
      Act of 1964 (78 Stat. 265) as amended by the       Civil Rights Act of 1964, as amended by
      Equal Employment Opportunity Act of 1972           the Equal Employment Opportunity
      (Pub. L. 92--261); 42 U.S.C. 2000e-8, 2000e-12.    Act of 1972 (hereinafter "title VII"); by
        SOUROE: 43 FR 38295, 38312, Aug. 25, 1978, un-   the Department of Labor, and the con-
      less otherwise noted.                              tract compliance agencies until the
                                                         transfer of authority contemplated by
                 GENERAL PRINCIPLES                      the President's Reorganization Plan
      § 1607.1  Statement of purpose.                    No.1 of 1978, in the administration and
                                                         enforcement of Executive Order 11246,
         A. Need for uniformity-Issuing agen-            as amended by Executive Order 11375
      cies. The Federal government's need for            (hereinafter "Executive Order 11246");
      a uniform set of principles on the ques-           by the Civil Service Commission and
      tion of the use of tests and other selec-          other Federal agencies subject to sec-
      tion procedures has long been recog-               tion 717 of title VII; by the Civil Serv-
      nized. The Equal Employment Oppor-                 ice Commission in exercising its re-
      tunity Commission, the Civil Service               sponsibilities toward State and local
      Commission, the Department of Labor,               governments under section 208(b)(1) of
      and the Department of Justice jointly              the Intergovernmental-Personnel Act;
      have adopted these uniform guidelines              by the Department of Justice in exer-
      to meet that need, and to apply the                cising its responsibilities under Fed-
      same principles to the Federal Govern-             eral law; by the Office of Revenue
      ment as are applied to other employ-               Sharing of the Department of the
      ers.                                               Treasury under the State and Local
        B. Purpose of gUidelines. These guide-           Fiscal Assistance Act of 1972, as
      lines incorporate a single set of prin-            amended; and by any other Federal
      ciples which are designed to assist em-            agency which adopts them.
      ployers, labor organizations, employ-                 B. Employment decisions. These guide-
      ment agencies, and licensing and cer-              lines apply to tests and other selection
      tification boards to comply with re-               procedures which are used as a basis
      quirements of Federal law prohibiting              for any employment decision. Employ-
      employment practices which discrimi-               ment decisions include but are not lim-
      nate on grounds of race, color, religion,          ited to hiring, promotion, demotion,
      sex, and national origin. They are de-             membership (for example, in a labor or-
      signed to provide a framework for de-              ganization), referral, retention, and li-
      termining the proper use of tests and              censing and certification, to the extent
      other selection procedures. These                  that licensing and certification may be
      guidelines do not require a user to con-           covered by Federal equal employment
      duct validity studies of selection proce-           opportunity law, Other selection deci-
      dures where no adverse impact results.             sions, such as selection for training or
      However, all users are encouraged to               transfer, may also be considered em-
      use selection procedures which are                 ployment decisions if they lead to any
      valid, especially users operating under            of the decisions listed above.
      merit principles.                                     C. Selection procedures. These guide-
         C. Relation to prior guidelines. These          lines apply only to selection procedures
      guidelines are based upon and super-               which are used as a basis for making
      sede previously issued guidelines on                employment decisions. For example,
      employee selection procedures. These                the use of recruiting procedures de-
      guidelines have been built upon court               signed to attract members of a par-
      decisions, the previously issued guide-             ticular race, sex, or ethnic group,
      lines of the agencies, and the practical           which were previously denied employ-
      experience of the agencies, as well as             ment opportunities or which are cur-
      the standards of the psychological pro-            rently underutilized, may be necessary
      fession. These guidelines are intended              to bring an employer into compliance
      to be consistent with existing law.                with Federal law, and is frequently an

                                                     211
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 4 of 27




      § 1607.3                                                  29 CFR Ch. XIV (7-1-09 Edition)

      essential element of any effective af-         these guidelines, or the provisions of
      firmative action program; but recruit-         section 6 below are satisfied.
      ment practices are not considered by              B. Consideration of suitable alternative
      these guidelines to be selection proce-        selection procedures. Where two or more
      dures. Similarly, these guidelines do          selection procedures are available
      not pertain to the question of the law-        which serve the user's legitimate inter-
      fulness of a seniority system within           est in efficient and trustworthy work-
      the meaning of section 703(h), Execu-          manship, and which are substantially
      tive Order 11246 or other provisions of        equally valid for a given purpose, the
      Federal law or regulation, except to           user should use the procedure which
      the extent that such systems utilize se-       has been demonstrated to have the
      lection procedures to determine quali-         lesser adverse impact. Accordingly,
      fications or abilities to perform the          whenever a validity study is called for
      job. Nothing in these guidelines is in-        by these guidelines, the user should in-
      tended or should be interpreted as dis-        clude, as a part of the validity study,
      couraging the use of a selection proce-        an investigation of suitable alternative
      dure for the purpose of determining            selection procedures and suitable alter-
      qualifications or for the purpose of se-       native methods of using the selection
      lection on the basis of relative quali-        procedure which have as little adverse
      fications, if the selection procedure          impact as possible, to determine the
      had been validated in accord with these        appropriateness of using or validating
      guidelines for each such purpose for           them in accord with these guidelines. If
      which it is to be used.                        a user has made a reasonable effort to
        D. Limitations. These guidelines apply       become aware of such alternative pro-
      only to persons subject to title VII, Ex-      cedures and validity has been dem-
      ecutive Order 11246, or other equal em-        onstrated in accord with these guide-
      ployment opportunity requirements of           lines, the use of the test or other selec-
      Federal law. These guidelines do not           tion procedure may continue until such
      apply to responsibilities under the Age        time as it should reasonably be re-
      Discrimination in Employment Act of            viewed for currency. Whenever the user
      1967, as amended, not to discriminate          is shown an alternative selection pro-
      on the basis of age, or under sections         cedure with evidence of less adverse
      501, 503, and 504 of the Rehabilitation        impact and substantial evidence of va-
      Act of 1973, not to discriminate on the        licUty for the same job in similar cir-
      basis of handicap.                             cumstances, the user should inves-
        E. Indian preference not affected.           tigate it to determine the appropriate-
      These guidelines do not restrict any           ness of using or validating it in accord
      obligation imposed or right granted by         with these guidelines. This subsection
      Federal law to users to extend a pref-         is not intended to preclude the com-
      erence in employment to Indians living         bination of procedures into a signifi-
      on or near an Indian reservation in            cantly more valid procedure, if the use
      connection with employment opportu-            of such a combination has been shown
      nities on or near an Indian reservation.       to be in compliance with the guide-
                                                     lines.
      § 1607.3 Discrimination defined: Rela-
          tionship between use of selection          § 1607.4    Information on impact.
          procedures and discrimination.               A. Records concerning impact. Each
        A. Procedure having adverse impact           user should maintain and have avail-
      constitutes discrimination unless justified.   able for inspection records or other in-
      The use of any selection procedure             formation which will disclose the im-
      which has an adverse impact on the             pact which its tests and other selection
      hiring, promotion, or other employ-            procedures have upon employment op-
      ment or membership opportunities of            portunities of persons by identifiable
      members of any race, sex, or ethnic            race, sex, or ethnic group as set forth
      group will be considered to be discrimi-       in paragraph B of this section, in order
      natory and inconsistent with these             to determine compliance with these
      guidelines, unless the procedure has           guidelines. Where there are large num-
      been validated in accordance with              bers of applicants and procedures are

                                                 212
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 5 of 27




      Equal Employment Opportunity Comm.                                         § 1607.4
      administered frequently, such informa-     may, where appropriate, take enforce-
      tion may be retained on a sample basis,    ment action with respect to the indi-
      provided that the sample is appropriate    vidual components:
      in terms of the applicant population         (1) Where the selection procedure is a
      and adequate in size.                      significant factor in the continuation
        B. Applicable race, sex, and ethnic      of patterns of assignments of incum-
      groups for recordkeeping. The records      bent employees caused by prior dis-
      called for by this section are to be       criminatory employment practices, (2)
      maintained by sex, and the following       where the weight of court decisions or
      races and ethnic groups: Blacks (Ne-       administrative interpretations hold
      groes), American Indians (including        that a specific procedure (such as
      Alaskan Natives), Asians (including        height or weight requirements or no-
      Pacific Islanders), Hispanic (including    arrest records) is not job related in the
      persons of Mexican, Puerto Rican,          same or similar circumstances. In un-
      Cuban, Central or South American, or       usual circumstances, other than those
      other Spanish origin or culture regard-    listed in (1) and (2) of this paragraph,
      less of race), whites (Caucasians) other   the Federal enforcement agencies may
      than Hispanic, and totals. The race,       request a user to evaluate the indi-
      sex, and ethnic classifications called     vidual components for adverse impact
      for by this section are consistent with    and may, where appropriate, take en-
      the Equal Employment Opportunity           forcement action with respect to the
      Standard Form 100, Employer Informa-       individual component.
      tion Report EEO-I series of reports.         D. Adverse impact and the "four-fifths
      The user should adopt safeguards to in-    rule." A selection rate for any race,
      sure that the records required by this     sex, or ethnic group which is less than
      paragraph are used for appropriate pur-    four-fifths (%) (or eighty percent) of
      poses such as determining adverse im-      the rate for the group with the highest
      pact, or (where required) for developing   rate will generally be regarded by the
      and monitoring affirmative action pro-     Federal enforcement agencies as evi-
      grams, and that such records are not       dence of adverse impact, while a great-
      used improperly. See sections 4E and       er than four-fifths rate will generally
      17(4), below.                              not be regarded by Federal enforce-
        C. Evaluation of selection rates. The    ment agencies as evidence of adverse
      "bottom line." If the information called   impact. Smaller differences in selec-
      for by sections 4A and B above shows       tion rate may nevertheless constitute
      that the total selection process for a     adverse impact, where they are signifi-
      job has an adverse impact, the indi-       cant in both statistical and practical
      vidual components of the selection         terms or where a user's actions have
      process should be evaluated for adverse    discouraged applicants disproportion-
      impact. If this information shows that     ately on grounds of race, sex, or ethnic
      the total selection process does not       group. Greater differences in selection
      have an adverse impact, the Federal        rate may not constitute adverse im-
      enforcement agencies, in the exercise      pact where the differences are based on
      of their administrative and prosecu-       small numbers and are not statistically
      torial discretion, in usual cir-           significant, or where special recruiting
      cumstances, will not expect a user to      or other programs cause the pool of mi-
      evaluate the individual components for     nority or female candidates to be
      adverse impact, or to validate such in-    atypical of the normal pool of appli-
      dividual components, and will not take     cants from that group. Where the
      enforcement action based upon adverse      user's evidence concerning the impact
      impact of any component of that proc-      of a selection procedure indicates ad-
      ess, including the separate parts of a     verse impact but is based upon num-
      multipart selection procedure or any       bers which are too small to be reliable,
      separate procedure that is used as an      evidence concerning the impact of the
      alternative method of selection. How-      procedure over a longer period of time
      ever, in the following circumstances       and/or evidence concerning the impact
      the Federal enforcement agencies will      which the selection procedure had
      expect a user to evaluate the individual   when used in the same manner in simi-
      components for adverse impact and          lar circumstances elsewhere may be

                                             213
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 6 of 27




      § 1607.5                                                    29 CFR Ch. XIV (7-1-09 Edition)

      considered in determining adverse im-                 B. Criterion-related, content, and con-
      pact. Where the user has not main-                  struct validity. Evidence of the validity
      tained data on adverse impact as re-                of a test or other selection procedure
      quired by the documentation section of              by a criterion-related validity study
      applicable guidelines, the Federal en-              should consist of empirical data dem-
      forcement agencies may draw an infer-               onstrating that the selection procedure
      ence of adverse impact of the selection             is predictive of or significantly cor-
      process from the failure of the user to             related with important elements of job
      maintain such data, if the user has an              performance. See section l4B below.
      underutilization of a group in the job              Evidence of the validity of a test or
      category, as compared to the group's                other selection procedure by a content
      representation in the relevant labor                validity study should consist of data
      market or, in the case of jobs filled               showing that the content of the selec-
      from within, the applicable work force.             tion procedure is representative of im-
       E. Consideration of user's equal employ-           portant aspects of performance on the
      ment opportunity posture. In carrying               job for which the candidates are to be
      out their obligations, the Federal en-              eva]uated. See 14C below. Evidence of
      forcement agencies will consider the                the. validity of a test or other selection
      general posture of the user with re-                procedure through a construct validity
      spect to equal employment opportunity               study should consist of data showing
      for the job or group of jobs in question.           that the procedure measures the degree
      Where a user has adopted an affirma-                to which candidates have identifiable
      tive action program, the Federal en-                characteristics which have been deter-
      forcement agencies will consider the                mined to be important in successful
      provisions of that program, including               performance in the job for which the
      the goals and timetables which the                  candidates are to be evaluated. See sec-
      user has adopted and the progress                   tion l4D below.
      which the user has made in carrying                   C. Guidelines are consistent with profes-
      out that program and in meeting the                 sional standards. The provisions of
      goals and timetables. While such af-                these guidelines relating to validation
      firmative action programs may in de-                of selection procedures are intended to
      sign and execution be race, color, sex,             be consistent with generally acceptecl
      or ethnic conscious, selection proce-               professional standards for evaluating
      dures under such programs should be                 standardized tests and other selection
      based upon the ability or relative abil-            procedures, such as those described in
      ity to do the work.                                 the Standards for Educational and Psy-
      (Approved by the Office of Management and
                                                          chological Tests prepared by a joint
      Budget under control number 3046-0017)              committee of the American Psycho-
                                                          logical Association, the American Edu-
      (Pub. L. 96-511, 94 Stat. 2812 (44 U.S.C. 3501 et   cational Research Association, and the
      seq.))                                              National Council on Measurement in
      [43 FR 38295, 38312, Aug. 25, 1978, as amended      Education (American Psychological
      at 46 FR 63268, Dec. 31, 1981]                      Association, Washington, DC, 1974)
                                                          (hereinafter "A.P.A. Standards") and
      § 1607.5  General standards for validity            standard textbooks and journals in the
           studies.                                       field of personnel selection.
        A. Acceptable types of validity studies.            D. Need for documentation of validity.
      For the purposes of satisfying these                For any selection procedure which is
      guidelines, users may rely upon cri-                part of a selection process which has an
      terion-related validity studies, content            adverse impact and which selection
      validity studies or construct validity              procedure has an adverse impact, each
      studies, in accordance with the stand-              user should maintain and have avail-
      ards set forth in the technical stand-              able such documentation as is de-
      ards of these g'uidelines, section 14               scribed in section 15 below.
      below. New strategies for showing the                 E. Accuracy and standardization. Va-
      validity of selection procedures will be            lidity studies should be carried out
      evaluated as they become accepted by                under conditions which assure insofar
      the psychological profession.                       as possible the adequacy and accuracy

                                                      214
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 7 of 27




      Equal Employment Opportunity Comm.                                             § 1607.5
      of the research and the report. Selec-        higher level. However, where job pro-
      tion procedures should be administered        gression is not so nearly automatic, or
      and scored under standardized condi-          the time span is such that higher level
      tions.                                        jobs or employees' potential may be ex-
        F. Caution against selection on basis of    pected to change in significant ways, it
      knowledges, skills, or ability learned in     should be considered that applicants
      brief orientation period. In general, users   are being evaluated for a job at or near
      should avoid making employment deci-          the entry level. A "reasonable period of
      sions on the basis of measures of             time" will vary for different jobs and
      knowledges, skills, or abilities which        employment situations but will seldom
      are normally learned in a brief orienta-      be more than 5 years. Use of selection
      tion period, and which have an adverse        procedures to evaluate applicants for a
      impact.                                       higher level job would not be appro-
        G. Method of use of selection proce-        priate:
      dures. The evidence of both the validity        (1) If the majority of those remaining
      and utility of a selection procedure          employed do not progress to the higher
      should support the method the user            level job;
      chooses for operational use of the pro-         (2) If there is a reason to doubt that
      cedure, if that method of use has a           the higher level job will continue to re-
      greater adverse impact than another           quire essentially similar skills during
      method of use. Evidence which may be          the progression period; or
      sufficient to support the use of a selec-       (3) If the selection procedures meas-
      tion procedure on a pass/fail (screen-        ure knowledges, skills, or abilities re-
      ing) basis may be insufficient to sup-        quired for advancement which would be
      port the use of the same procedure on         expected to develop principally from
      a ranking basis under these guidelines.
      Thus, if a user decides to use a selec-       the training or experience on the job.
      tion procedure on a ranking basis, and          J. Interim use of selection procedures.
      that method of use has a greater ad-          Users may continue the use of a selec-
      verse impact than use on an appro-            tion procedure which is not at the mo-
      priate pass/fail basis (see section 5H        ment fully supported by the required
      below), the user should have sufficient       evidence of validity, provided: (1) The
      evidence of validity and utility to sup-      user has available substantial evidence
      port the use on a ranking basis. See          of validity, and (2) the user has in
      sections 3B, 14B (5) and (6), and 140 (8)     progress, when technically feasible, a
      and (9).                                      study which is designed to produce the
        H. Cutoff scores. Where cutoff scores       additional evidence required by these
      are used, they should normally be set         guidelines within a reasonable time. If
      so as to be reasonable and consistent         such a study is not technically feasible,
      with normal expectations of acceptable        see section 6B. If the study does not
      proficiency within the work force.            demonstrate validity, this provision of
      Where applicants are ranked on the            these guidelines for interim use shall
      basis of properly validated selection         not constitute a defense in any action,
      procedures and those applicants scor-         nor shall it relieve the user of any obli-
      ing below a higher cutoff score than ap-      gations arising under Federal law.
      propriate in light of such expectations         K. Review of validity studies for cur-
      have little or no chance of being se-         rency. Whenever validity has been
      lected for employment, the higher cut-        shown in accord with these guidelines
      off score may be appropriate, but the         for the use of a particular selection
      degree of adverse impact should be con-       procedure for a job or group of jobs, ad-
      sidered.                                      ditional studies need not be performed
        1. Use of selection procedures for higher   until such time as the validity study is
      level jobs. If job progression structures     subject to review as provided in section
      are so established that employees will        3B above. There are no absolutes in the
      probably, within a reasonable period of       area of determining the currency of a
      time and in a majority of cases,              validity study. All circumstances con-
      progress to a higher level, it may be         cerning the study, including the valida-
      considered that the applicants are            tion strategy used, and changes in the
      being evaluated for a job or jobs at the      relevant labor market and the job

                                                215
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 8 of 27




      § 1607.6                                              29 CFR Ch. XIV (7-1-09 Edition)

      should be considered in the determina-         test publishers or distributors and de-
      tion of when a validity study is out-          scribed in test manuals. While pub-
      dated.                                         lishers of selection procedures have a
                                                     professional obligation to provide evi-
      § 1607.6  Use of selection procedures          dence of validity which meets gen-
          which have not been validated.             erally accepted professional standards
        A. Use of alternate selection procedures     (see section 5C above), users are cau-
      to eliminate adverse impact. A user may        tioned that they are responsible for
      choose to utilize alternative selection        compliance with these guidelines. Ac-
      procedures in order to eliminate ad-           cordingly, users seeking to obtain se-
      verse impact or as part of an affirma-         lection procedures from pUblishers and
      tive action program. See section 13            distributors should be careful to deter-
      below. Such alternative procedures             mine that, in the event the user be-
      should eliminate the adverse impact in         comes subject to the validity require-
      the total selection process, should be         ments of these guidelines, the nec-
      lawful and should be as job related as         essary information to support validity
      possible.                                      has been determined and will be made
        B. Where validity studies cannot or          available to the user.
      need not be performed. There are cir-            E. Use of criterion-related validity evi-
      cumstances in which a user cannot or           dence from other sources. Criterion-re-
      need not utilize the validation tech-          lated validity studies conducted by one
      niques contemplated by these guide-            test user, or described in test manuals
      lines. In such circumstances, the user         and the professional literature, will be
      should utilize selection procedures            considered acceptable for use by an-
      which are as job related as possible and       other user when the following require-
      which will minimize or eliminate ad-           ments are met:
      verse impact, as set forth below.                (1) Validity evidence. Evidence from
        (1) Where informal or unscored proce-        the available studies meeting the
      dures are used. When an informal or            standards of section 14B below clearly
      unscored selection procedure which has         demonstrates that the selection proce-
      an adverse impact is utilized, the user        dure is valid;
      should eliminate the adverse impact,             (2) Job similarity. The incumbents in
      or modifY the procedure to one which           the user's job and the incumbents in
      is a formal, scored or quantified meas-        the job or group of jobs on which the
      ure or combination of measures and             validity study was conducted perform
      then validate the procedure in accord          substantially the same major work be-
      with these guidelines, or otherwise jus-       haviors, as shown by appropriate job
      tify continued use of the procedure in         analyses both on the job or group of
      accord with Federal law.                       jobs on which the validity study was
        (2) Where formal and scored procedures       performed and on the job for which the
      are used. When a formal and scored se-         selection procedure is to be used; and
      lection procedure is used which has an            (3) Fairness evidence. The studies in-
      adverse impact, the validation tech-           clude a study of test fairness for each
      niques contemplated by these guide-            race, sex, and ethnic group which con-
      lines usually should be followed if tech-      stitutes a significant factor in the bor-
      nically feasible. Where the user cannot        rowing user's relevant labor market for
      or need not follow the validation tech-        the job or jobs in question. If the stud-
      niques anticipated by these guidelines,        ies under consideration satisfy para-
      the user should either modify the pro-         graphs (1) and (2) of this paragraph
      cedure to eliminate adverse impact or          B.,% above but do not contain an inves-
      otherwise justify continued use of the         tigation of test fairness, and it is not
      procedure in accord with Federal law.          technically feasible for the borrowing
                                                     user to conduct an internal study of
      § 1607.7 Use of other validity studies.        test fairness, the borrowing user may
        A. Validity studies not conducted by the     utilize the study until studies con-
      user. Users may, under certain cir-            ducted elsewhere meeting the require-
      cumstances, support the use of selec-          ments of these guidelines show test un-
      tion procedures by validity studies con-       fairness, or until such time as it be-
      ducted by other users or conducted by           comes technically feasible to conduct

                                                   216
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 9 of 27




      Equal Employment Opportunity Comm.                                          § 1607.10
      an internal study of test fairness and       sultants; and other nonempirical or an-
      the results of that study can be acted       ecdotal accounts of selection practices
      upon. Users obtaining selection proce-       or selection outcomes.
      dures from publishers should consider,         B. Encouragement of professional su-
      as one factor in the decision to pur-        pervision. Professional supervision of
      chase a particular selection procedure,      selection activities is encouraged but
      the availability of evidence concerning      is not a substitute for documented evi-
      test fairness.                               dence of validity. The enforcement
        C. Validity evidence from multiunit        agencies will take into account the
      study. if validity evidence from a study     fact that a thorough job analysis was
      covering more than one unit within an        conducted and that careful develop-
      organization statisfies the require-         ment and use of a selection procedure
      ments of section HE below, evidence of       in accordance with professional stand-
      validity specific to each unit will not      ards enhance the probability that the
      be required unless there are variables       selection procedure is valid for the job.
      which are likely to affect validity sig-
      nificantly.                                  § 1607.10 Employment     agencies and
        D. Other significant variables. If there       employment services.
      are variables in the other studies which       A. Where selection procedures are de-
      are likely to affect validity signifi-       vised by agency. An employment agen-
      cantly, the user may not rely upon           cy, including private employment
      such studies, but will be expected ei-       agencies and State employment agen-
      ther to conduct an internal validity         cies, which agrees to a request by an
      study or to comply with section 6            employer or labor organization to de-
      above.                                       vice and utilize a selection procedure
                                                   should follow the standards in these
      § 1607.8Cooperative studies.                 guidelines for determining adverse im-
        A. Encouragement of cooperative stud-      pact. If adverse impact exists the agen-
      ies. The agencies issuing these gUide-       cy should comply with these guide-
      lines encourage employers, labor orga-       lines. An employment agency is not re-
      nizations, and employment agencies to        lieved of its obligation herein because
      cooperate in research, development,          the user did not request such valida-
      search for lawful alternatives, and va-      tion or has requested the use of some
      lidity studies in order to achieve proce-    lesser standard of validation than is
      dures which are consistent with these        provided in these guidelines. The use of
      guidelines.                                  an employment agency does not relieve
         E. Standards for use of cooperative       an employer or labor organization or
      studies. If validity evidence from a co-     other user of its responsibilities under
      operative study satisfies the require-       Federal law to provide equal employ-
      ments of section 14 below, evidence of       ment opportunity or its obligations as
      validity specific to each user will not      a user under these guidelines.
      be required unless there are variables          B. Where selection procedures are de-
      in the user's situation which are likely     vised elsewhere. Where an employment
      to affect validity significantly.            agency or service is requested to ad-
                                                   minister a selection procedure which
      § 1607.9No assumption of validity.           has been devised elsewhere and to
        A. Unacceptable substitutes for evidence   make referrals pursuant to the results,
      of validity. Under no circumstances will     the employment agency or service
      the general reputation of a test or          should maintain and have available
      other selection procedures, its author       evidence of the impact of the selection
      or its publisher, or casual reports of       and referral procedures which it admin-
      it's validity be accepted in lieu of evi-    isters. If adverse impact results the
      dence of validity. Specifically ruled out    agency or service should comply with
      are: assumptions of validity based on a      these guidelines. If the agency or serv-
      procedure's name or descriptive labels;      ice seeks to comply with these guide-
      all forms of promotional literature;         lines by reliance upon validity studies
      data bearing on the frequency of a pro-      or other data in the possession of the
      cedure's usage; testimonial statements       employer, it should obtain and have
      and credentials of sellers, users, or con-   available such information.

                                               217
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 10 of 27




       §1607.11                                           29 CFR Ch. XIV (7-1-09 Edition)

       § 1607.11Disparate treatment.              been validated pursuant to these guide-
        The principles of disparate or un-        lines does not relieve users of any obli-
      equal treatment must be distinguished       gations they may have to undertake af-
      from the concepts of validation. A se-      firmative action to assure equal em-
      lection procedure-even though vali-         ployment opportunity. Nothing in
      dated against job performance in ac-        these guidelines is intended to preclude
      cordance with these guidelines-cannot       the use of lawful selection procedures
      be imposed upon members of a race,          which assist in remedying the effects of
      sex, or ethnic group where other em-        prior discriminatory practices, or the
      ployees, applicants, or members have        achievement of affirmative action ob-
      not been subjected to that standard.        jectives.
      Disparate treatment occurs where               B. Encouragement of voluntary affirma-
      members of a race, sex, or ethnic group     tive action programs. These guidelines
      have been denied the same employ-           are also intended to encourage the
      ment, promotion, membership, or other       adoption and implementation of vol-
      employment opportunities as have            untary affirmative action programs by
      been available to other employees or        users who have no obligation under
      applicants. Those employees or appli-       Federal law to adopt them; but are not
      cants who have been denied equal            intended to impose any new obligations
      treatment, because of prior discrimina-     in that regard. The agencies issuing
      tory practices or policies, must at least   and endorsing these guidelines endorse
      be afforded the same opportunities as       for all private employers and reaffirm
      had existed for other employees or ap-      for all governmental employers the
      plicants during the period of cliscrimi-    Equal Employment Opportunity Co-
      nation. Thus, the persons who were in       ordinating Council's "Policy State-
      the class of persons discriminated          ment on Affirmative Action Programs
      against during the period the user fol-     for State and Local Government Agen-
      lowed the discriminatory practices          cies" (41 FR 38814, September 13, 1976).
      should be allowed the opportunity to        That policy statement is attached
      qualify under less stringent selection      hereto as appendix, section 17.
      procedures previously followed, unless
      the user demonstrates that the in-                      TEOHNICAL STANDARDS
      creased standards are required by busi-
      ness necessity. This section does not       § 1607.14  Technical standards for va-
      prohibit a user who has not previously          lidity studies.
      followed merit standards from adopting        The following minimum standards, as
      merit standards which are in compli-        applicable, should be met in con-
      ance with these guidelines; nor does it     ducting a validity study. Nothing in
      preclude a user who has previously          these guidelines is intended to preclude
      used invalid or unvalidated selection       the development and use of other pro-
      procedures from developing and using        fessionally acceptable techniques with
      procedures which are in accord with         respect to validation of selection pro-
      these guidelines.                           cedures. Where it is not technically
                                                  feasible for a user to conduct a validity
       § 1607.12 Retesting of applicants.         study, the user has the obligation oth-
         Users should provide a reasonable op-    erwise to comply with these guidelines.
       portunity for retesting and reconsider-    See sections 6 and 7 above.
       ation. Where examinations are admin-         A. Validity studies should be based on
       istered periodically with public notice,   review of information about the job. Any
       such reasonable opportunity exists, un-    validity study should be based upon a
       less persons who have previously been      review of information about the job for
       tested are precluded from retesting.       which the selection procedure is to be
       The user may however take reasonable       used. The review should include a job
       steps to preserve the security of its      analysis except as provided in section
       procedures.                                14B(3) below with respect to criterion-
                                                  related validity. Any method of job
       § 1607.13 Affirmative action.              analysis may be used if it provides the
         A. Affirmative action obligations. The   information required for the specific
       use of selection procedures which have     validation strategy used.

                                              218
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 11 of 27




       Equal Employment Opportunity Comm.                                            § 1607.14
         B. Technical standards for criterion-re-    without a full job analysis if the user
       lated validity studies-(l) Technical feasi-   can show the importance of the criteria
       bility. Users choosing to validate a se-      to the particular employment context.
       lection procedure by a criterion-related      These criteria include but are not lim-
       validity strategy should determine            ited to production rate, error rate, tar-
       whether it is technically feasible (as        diness, absenteeism, and length of serv-
       defined in section 16) to conduct such a      ice. A standardized rating of overall
       study in the particular employment            work performance may be used where a
       context. The determination of the             study of the job shows that it is an ap-
       number of persons necessary to permit         propriate criterion. Where performance
       the conduct of a meaningful criterion-        in training is used as a criterion, suc-
       related study should be made by the           cess in training should be properly
       user on the basis of all relevant infor-      measured and the relevance of the
       mation concerning the selection proce-        training should be shown either
       dure, the potential sample and the em-        through a comparsion of the content of
       ployment situation. Where appropriate,        the training program with the critical
       jobs with substantially the same major        or important work behavior(s) of the
       work behaviors may be grouped to-             job(s), or through a demonstration of
       gether for validity studies, in order to      the relationship between measures of
       obtain an adequate sample. These              performance in training and measures
       guidelines do not require a user to hire      of job performance. Measures of rel-
       or promote persons for the purpose of         ative success in training include but
       making it possible to conduct a cri-          are not limited to instructor evalua-
       terion-related study.                         tions, performance samples, or tests.
         (2) Analysis of the job. There should be    Criterion measures consisting of paper
       a review of job information to deter-         and pencil tests will be closely re-
       mine measures of work behavior(s) or          viewed for job relevance.
       performance that are relevant to the            (4) Representativeness of the sample.
       job or group of jobs in question. These       Whether the study is predictive or con-
       measures or criteria are relevant to the      current, the sample subjects should in-
       extent that they represent critical or        sofar as feasible be representative of
       important job duties, work behaviors          the candidates normally available in
       or work outcomes as developed from            the relevant labor market for the job
       the review of job information. The pos-       or group of jobs in question, and should
       sibility of bias should be considered         insofar as feasible include the races,
       both in selection of the criterion meas-      sexes, and ethnic groups normally
       ures and their application. In view of        available in the relevant job market.
       the possibility of bias in subjective         In determining the representativeness
       evaluations, supervisory rating tech-         of the sample in a concurrent validity
       niques and instructions to raters             study, the user should take into ac-
       should be carefully developed. All cri-       count the extent to which the specific
       terion measures and the methods for           knowledges or skills which are the pri-
       gathering data need to be examined for        mary focus of the test are those which
       freedom from factors which would un-          employees learn on the job.
       fairly alter scores of members of any         Where samples are combined or com-
       group. The relevance of criteria and          pared, attention should be given to see
       their freedom from bias are of par-           that such samples are comparable in
       ticular concern when there are signifi-       terms of the actual job they perform,
       cant differences in measures of job per-      the length of time on the job where
       formance for different groups.                time on the job is likely to affect per-
         (3) Criterion measures. Proper safe-        formance, and other relevant factors
       guards should be taken to insure that         likely to affect validity differences; or
       scores on selection procedures do not         that these factors are included in the
       enter into any judgments of employee          design of the study and their effects
       adequacy that are to be used as cri-          identified.
       terion measures. Whatever criteria are          (5) Statistical relationships. The degree
       used should represent important or            of relationship between selection pro-
       critical work behavior(s) or work out-        cedure scores and criterion measures
       comes. Certain criteria may be used           should be examined and computed,

                                                 219
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 12 of 27




      § 1607.14                                           29 CFR Ch. XIV (7-1-09 Edition)

      using professionally acceptable statis-      niques which tend to overestimate va-
      tical procedures. Generally, a selection     lidity findings as a result of capitaliza-
      procedure is considered related to the       tion on chance unless an appropriate
      criterion, for the purposes of these         safeguard is taken. Reliance upon a few
      guidelines, when the relationship be-        selection procedures or criteria of suc-
      tween performance on the procedure           cessful job performance when many se-
      and performance on the criterion meas-       lection procedures or criteria of per-
      ure is statistically significant at the      formance have been studied, or the use
      0.05 level of significance, which means      of optimal statistical weights for selec-
      that it is sufficiently high as to have a    tion procedures computed in one sam-
      probability of no more than one (1) in       ple, are techniques which tend to in-
      twenty (20) to have occurred by chance.      flate validity estimates as a result of
      Absence of a statistically significant       chance. Use of a large sample is one
      relationship between a selection proce-      safeguard: cross-validation is another.
      dure and job performance should not            (8) Fairness. This section generally
      necessarily discourage other investiga-      calls for studies of unfairness where
      tions of the validity of that selection      technically feasible. The concept of
      procedure.                                   fairness or unfairness of selection pro-
        (6) Operational use of selection proce-    cedures is a developing concept. In ad-
      dures. Users should evaluate each selec-     dition, fairness studies generally re-
      tion procedure to assure that it is ap-      quire substantial numbers of employ-
      propriate for operational use, including     ees in the job or group of jobs being
      establishment of cutoff scores or rank       studied. For these reasons, the Federal
      ordering. Generally, if other factors        enforcement agencies recognize that
      reman the same, the greater the mag-         the obligation to conduct studies of
      nitude of the relationship (e.g., correla-   fairness imposed by the guidelines gen-
      tion coefficent) between performance         erally will be upon users or groups of
      on a selection procedure and one or          users with a large number of persons in
      more criteria of performance on the          a job class, or test developers; and that
      job, and the greater the importance          small users utilizing their own selec-
      and number of aspects of job perform-        tion procedures will generally not be
      ance covered by the criteria, the more       obligated to conduct such studies be-
      likely it is that the procedure will be      cause it will be technically infeasible
      appropriate for use. Reliance upon a se-     for them to do so.
      lection procedure which is signifi-            (a) Unfairness defined. When members
      cantly related to a criterion measure,       of one race, sex, or ethnic group char-
      but which is based upon a study involv-      acteristically obtain lower scores on a
      ing a large number of subjects and has       selection procedure than members of
      a low correlation coefficient will be        another group, and the differences in
      subject to close review if it has a large    scores are not reflected in differences
      adverse impact. Sole reliance upon a         in a measure of job performance, use of
      single selection instrument which is re-     the selection procedure may unfairly
      lated to only one of many job duties or      deny opportunities to members of the
      aspects of job performance will also be      group that obtains the lower scores.
      subject to close review. The appro-            (b) Investigation of fairness. Where a
      priateness of a selection procedure is       selection procedure results in an ad-
      best evaluated in each particular situa-     verse impact on a race, sex, or ethnic
      tion and there are no minimum cor-           group identified in accordance with the
      relation coefficients applicable to all      classifications set forth in section 4
      employment situations. In determining        above and that group is a significant
      whether a selection procedure is appro-      factor in the relevant labor market,
      priate for operational use the following     the user generally should investigate
      considerations should also be taken          the possible existence of unfairness for
      into account: The degree of adverse im-      that group if it is technically feasible
      pact of the procedure, the availability      to do so. The greater the severity of
      of other selection procedures of greater     the adverse impact on a group, the
      or substantially equal validity.             greater the need to investigate the pos-
        (7) Overstatement of validity findings.    sible existence of unfairness. Where the
      Users should avoid reliance upon tech-       weight of evidence from other studies

                                               220
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 13 of 27




       Equal Employment Opportunity Comm.                                          § 1607.14
       shows that the selection procedure pre-     study of fairness; but the user has the
       dicts fairly for the group in question      obligation otherwise to comply with
       and for the same or similar jobs, such      these guidelines.
       evidence may be relied on in connec-          (ii) The samples for each group
       tion with the selection procedure at        should be comparable in terms of the
       issue.                                      actual job they perform, length of time
         (c) General considerations in fairness    on the job where time on the job is
       investigations. Users conducting a study    likely to affect performance, and other
       of fairness should review the A.P.A.        relevant factors likely to affect valid-
       Standards regarding investigation of        ity differences; or such factors should
       possible bias in testing. An investiga-     be included in the design of the study
       tion of fairness of a selection procedure   and their effects identified.
       depends on both evidence of validity          (f) Continued use of selection proce-
       and the manner in which the selection       dures when fairness studies not feasible.
       procedure is to be used in a particular     If a study of fairness should otherwise
       employment context. Fairness of a se-       be performed, but is not technically
       lection procedure cannot necessarily be     feasible, a selection procedure may be
       specified in advance without inves-         used which has otherwise met the va-
       tigating these factors. Investigation of    lidity standards of these guidelines, un-
       fairness of a selection procedure in        less the technical infeasibility resulted
       samples where the range of scores on        from discriminatory employment prac-
       selection procedures or criterion meas-     tices which are demonstrated by facts
       ures is severely restricted for any sub-    other than past failure to conform with
       group sample (as compared to other          requirements for validation of selec-
       subgroup samples) may produce mis-          tion procedures. However, when it be-
       leading evidence of unfairness. That        comes technically feasible for the user
       factor should accordingly be taken into     to perform a study of fairness and such
       account in conducting such studies and      a study is otherwise called for, the user
       before reliance is placed on the results.   should conduct the study of fairness.
         (d) When unfairness is shown. If un-         C. Technical standards for content va-
       fairness is demonstrated through a          lidity studies-(l) Appropriateness of con-
       showing that members of a particular        tent validity studies. Users choosing to
       group perform better or poorer on the       validate a selection procedure by a
       job than their scores on the selection      content validity strategy should deter-
       procedure would indicate through com-       mine whether it is appropriate to con-
       parison with how members of other           duct such a study in the particular em-
       groups perform, the user may either re-     ployment context. A selection proce-
       vise or replace the selection instru-       dure can be supported by a content va-
       ment in accordance with these guide-        lidity strategy to the extent that it is
       lines, or may continue to use the selec-    a representative sample of the content
       tion instrument operationally with ap-      of the job. Selection procedures which
       propriate revisions in its use to assure    purport to measure knowledges, skills,
       compatibility between the probability       or abilities may in certain cir-
       of successful job performance and the       cumstances be justified by content va-
       probability of being selected.              licHty, although they may not be rep-
         (e) Technical feasibility of fairness     resentative samples, if the knowledge,
       studies. In addition to the general con-    skill, or ability measured by the selec-
       ditions needed for technical feasibility    tion procedure can be operationally de-
       for the conduct of a criterion-related      fined as provided in section 14C(4)
       study (see section 16, below) an inves-     below, and if that knowledge, skill, or
       tigation of fairness requires the fol-      ability is a necessary prerequisite to
       lowing:                                     successful job performance.
         (i) An adequate sample of persons in         A selection procedure based upon in-
       each group available for the study to       ferences about mental processes cannot
       achieve findings of statistical signifi-    be supported solely or primarily on the
       cance. Guidelines do not require a user     basis of content validity. Thus, a con-
       to hire or promote persons on the basis     tent strategy is not appropriate for
       of group classifications for the purpose    demonstrating the validity of selection
       of making it possible to conduct a          procedures which purport to measure

                                               221
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 14 of 27




       § 1607.14                                            29 CFR Ch. XIV (7-1-09 Edition)

       traits or constructs, such as intel-         work behavior of the job. For any se-
       ligence, aptitude, personality, com-         lection procedure measuring a knowl-
       monsense, judgment, leadership, and          edge, skill, or ability the user should
       spatial ability. Content validity is also    show that (a) the selection procedure
       not an appropriate strategy when the         measures and is a representative sam-
       selection procedure involves knowl-          ple of that knowledge, skill, or ability;
       edges, skills, or abilities which an em-     and (b) that knowledge, skill, or ability
       ployee will be expected to learn on the      is used in and is a necessary pre-
       job.                                         requisite to performance of critical or
         (2) Job analysis for content validity.     important work behavior(s). In addi-
       There should be a job analysis which         tion, to be content valid, a selection
       includes an analysis of the important        procedure measuring a skill or ability
       work behavior(s) required for success-       should either closely approximate an
       ful performance and their relative im-       observable work behavior, or its prod-
       portance and, if the behavior results in     uct should closely approximate an ob-
       work product(s), an analysis of the          servable work product. If a test pur-
       work product(s). Any job analysis            ports to sample a work behavior or to
       should focus on the work behavior(s)         provide a sample of a work product, the
       and the tasks associated with them. If       manner and setting of the selection
       work behavior(s) are not observable,         procedure and its level and complexity
       the job analysis should identify and         should closely approximate the work
       analyze those aspects of the behavior(s)     situation. The closer the content and
       that can be observed and the observed        the context of the selection procedure
       work products. The work behavior(s)          are to work samples or work behaviors,
       selected for measurement should be           the stronger is the basis for showing
       critical work behavior(s) and/or impor-      content validity. As the content of the
       tant work behavior(s) constituting           selection procedure less resembles a
       most of the job.                             work behavior, or the setting and man-
         (3) Development of selection procedures.   ner of the administration of the selec-
       A selection procedure designed to            tion procedure less resemble the work
       measure the work behavior may be de-         situation, or the result less resembles a
       veloped specifically from the job and        work product, the less likely the selec-
       job analysis in question, or may have        tion procedure is to be content valid,
       been previously developed by the user,       and the greater the need for other evi-
       or by other users or by a test publisher.    dence of validity.
         (4) Standards for demonstrating content       (5) Reliability. The reliability of selec-
       validity. To demonstrate the content         tion procedures justified on the basis of
       validity of a selection procedure, a user    content validity should be a matter of
       should show that the behavior(s) dem-        concern to the user. Whenever it is fea-
       onstrated in the selection procedure         sible, appropriate statistical estimates
       are a representative sample of the be-       should be made of the reliability of the
       havior(s) of the job in question or that     selection procedure.
       the selection procedure provides a rep-         (6) Prior training or experience. A re-
       resentative sample of the work product       quirement for or evaluation of specific
       of the job. In the case of a selection       prior training or experience based on
       procedure measuring a knowledge,             content validity, including a specifica-
       skill, or ability, the knowledge, skill,     tion of level or amount of training or
       or ability being measured should be          experience, should be justified on the
       operationally defined. In the case of a      basis of the relationship between the
       selection procedure measuring a               content of the training or experience
       knowledge, the knowledge being meas-         and the content of the job for which
       ured should be operationally defined as       the training or experience is to be re-
       that body of learned information which        quired or evaluated. The critical con-
       is used in and is a necessary pre-           sideration is the resemblance between
       requisite for observable aspects of work      the specific behaviors, products, knowl-
       behavior of the job. In the case of skills    edges, skills, or abilities in the experi-
       or abilities, the skill or ability being      ence or training and the specific behav-
       measured should be operationally de-         iors, products, knowledges, skills, or
       fined in terms of observable aspects of      abilities required on the job, whether

                                                  222
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 15 of 27




       Equal Employment Opportunity Comm.                                              § 1607.14

       or not there is close resemblance be-           This job analysis should show the work
       tween the experience or training as a           behavior(s) required for successful per-
       whole and the job as a whole.                   formance of the job, or the groups of
         (7) Content validity of training success.     jobs being studied, the critical or im-
       Where a measure of success in a train-          portant work behavior(s) in the job or
       ing program is used as a selection pro-         group of jobs being studied, and an
       cedlrre and the content of a training           identification of the construct(s) be-
       program is justified on the basis of con-       lieved to underlie successful perform-
       tent validity, the use should be justi-         ance of these critical or important
       fied on the relationship between the            work behaviors in the job or jobs in
       content of the training program and             question. Each construct should be
       the content of the job.                         named and defined, so as to distinguish
          (8) Operational use. A selection proce-      it from other constructs. If a group of
       dure which is supported on the basis of         jobs is being studied the jobs should
       content validity may be used for a job          have in common one or more critical
       if it represents a critical work behavior       or important work behav- iors at a
       (Le., a behavior which is necessary for         comparable level of complexity.
       performance of the job) or work behav-            (3) Relationship to the job. A selection
       iors which constitute most of the im-           procedure should then be identified or
       portant parts of the job.                       developed which measures the con-
         (9) Ranking based on content validity         struct identified in accord with sub-
       studies. If a user can show, by a job           paragraph (2) above. The user should
       analysis or otherwise, that a higher            show by empirical evidence that the se-
       score on a content valid selection pro-         lection procedure is validly related to
       cedure is likely to result in better job        the construct and that the construct is
       performance, the results may be used            validly related to the performance of
       to rank persons who score above min-            critical or important work behavior(s).
       imum levels. Where a selection proce-           The relationship between the construct
       dure supported solely or primarily by           as measured by the selection procedure
       content validity is used to rank job            and the related work behavior(s)
       candidates, the selection procedure             should be supported by empirical evi-
       should measure those aspects of per-            dence from one or more criterion-re-
       formance which differentiate among              lated studies involving the job or jobs
       levels of job performance.                      in question which satisfy the provi-
         D. Technical standards for construct          sions of section 14B above.
       validity studies-(l) Appropriateness of           (4) Use of construct validity study with-
       construct validity studies. Construct va-       out new criterion-related evidence-(a)
       lidity is a more complex strategy than          Standards for use. Until such time as
       either criterion-related or content va-         professional literature provides more
       lidity. Construct validation is a rel-          guidance on the use of construct valid-
       atively new and developing procedure            ity in employment situations, the Fed-
       in the employment field, and there is           eral agencies will accept a claim of
       at present a lack of substantial lit-           construct validity without a criterion-
       erature extending the concept to em-            related study which satisfies section
       ployment practices. The user should be          14B above only when the selection pro-
       aware that the effort to obtain suffi-          cedure has been used elsewhere in a sit-
       cient empirical support for construct           uation in which a criterion-related
       validity is both an extensive and ardu-         study has been conducted and the use
       ous effort involving a series of research       of a criterion-related validity study in
       studies, which include criterion related        this context meets the standards for
       validity studies and which may include          transportability of criterion-related
       content validity studies. Users choos-          validity studies as set forth above in
       ing to justify use of a selection proce-        section 7. However, if a study pertains
       dure by this strategy should therefore          to a number of jobs having common
       take particular care to assure that the         critical or important work behaviors at
       validity study meets the standards set          a comparable level of complexity, and
       forth below.                                    the evidence satisfies subparagraphs
         (2) Job analysis for construct validity       14B (2) and (3) above for those jobs with
       studies. There should be a job analysis.        criterion-related validity evidence for

                                                     223
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 16 of 27




       § 1607.15                                          29 CFR Ch. XIV (7-1-09 Edition)

       those jobs, the selection procedure may     sex, and where appropriate by race and
       be used for all the jobs to which the       national origin;
       study pertains. If construct validity is      (b) The number of applicants for hire
       to be generalized to other jobs or          and promotion by sex and where appro-
       groups of jobs not in the group studied,    priate by race and national origin; and
       the Federal enforcement agencies will         (c) The selection procedures utilized
       expect at a minimum additional empir-       (either standardized or not standard-
       ical research evidence meeting the          ized).
       standards of subparagraphs section 14B
       (2) and (3) above for the additional jobs   These records should be maintained for
       or groups of jobs.                          each race or national origin group (see
         (b) Determination of common work be-
                                                   section 4 above) constituting more
       haviors. In determining whether two or      than two percent (2%) of the labor
       more jobs have one or more work be-         force in the relevant labor area. How-
       havior(s) in common, the user should        ever, it is not necessary to maintain
       compare the observed work behavior(s)       records by race and/or national origin
       in each of the jobs and should compare      (see §4 above) if one race or national
       the observed work product(s) in each of     origin group in the relevant labor area
       the jobs. If neither the observed work      constitutes more than ninety-eight
       behavior(s) in each of the jobs nor the     percent (98%) of the labor force in the
       observed work product(s) in each of the     area. If the user has reason to believe
       jobs are the same, the Federal enforce-     that a selection procedure has an ad-
       ment agencies will presume that the         verse impact, the user should maintain
       work behavior(s) in each job are dif-       any available evidence of validity for
       ferent. If the work behaviors are not       that procedure (see sections 7A and 8).
       observable, then evidence of similarity        (2) Information on impact-(a) Collec-
       of work products and any other rel-         tion of information on impact. Users of
       evant research evidence will be consid-     selection procedures other than those
       ered in determining whether the work        complying with section 15A(1) above
       behavior(s) in the two jobs are the         should maintain and have available for
       same.                                       each job records or other information
                                                   showing whether the total selection
           DOCUMENTATION OF IMPACT AND             process for that job has an adverse im-
                VALIDITY EVIDENOE                  pact on any of the groups for which
                                                   records are called for by sections 4B
       § 1607.15  Documentation of impact and      above. Adverse impact determinations
           validity evidence.                      should be made at least annually for
         A. Required information. Users of se-     each such group which constitutes at
       lection procedures other than those         least 2 percent of the labor force in the
       users complying with section 15A(1)         relevant labor area or 2 percent of the
       below should maintain and have avail-       applicable workforce. Where a total se-
       able for each job information on ad-        lection process for a job has an adverse
       verse impact of the selection process       impact, the user should maintain and
       for that job and, where it is determined    have available records or other infor-
       a selection process has an adverse im-      mation showing which components
       pact, evidence of validity as set forth     have an adverse impact. Where the
       below.                                      total selection process for a job does
        (1) Simplified recordkeeping for users     not have an adverse impact, informa-
       with less than 100 employees. In order to   tion need not be maintained for indi-
       minimize recordkeeping burdens on           vidual components except in cir-
       employers who employ one hundred            cumstances set forth in subsection
       (100) or fewer employees, and other         15A(2)(b) below. If the determination of
       users not required to file EE0-1, et        adverse impact is made using a proce-
       seq., reports, such users may satisfy       dure other than the "four-fifths rule,"
       the requirements of this section 15 if      as defined in the first sentence of sec-
       they maintain and have available            tion 4D above, a justification, con-
       records showing, for each year:             sistent with section 4D above, for the
         (a) The number of persons hired, pro-     procedure used to determine adverse
       moted, and terminated for each job, by      impact should be available.

                                               224
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 17 of 27




       Equal Employment Opportunity Comm.                                                    § 1607.15
         (b) When adverse impact has been elimi-             (b) Form of report. This evidence
       nated   in   the   total   selection   process.     should be compiled in a reasonably
       Whenever the total selection process                complete and organized manner to per-
       for a particular job has had an adverse             mit direct evaluation of the validity of
       impact, as defined in section 4 above,              the selection procedure. Previously
       in any year, but no longer has an ad-               written employer or consultant reports
       verse impact, the user should maintain              of validity, or reports describing valid-
       and have available the information on               ity studies completed before the
       individual components of the selection              issuance of these guidelines are accept-
       process required in the preceding para-             able if they are complete in regard to
       graph for the period in which there was             the documentation requirements con-
       adverse impact. In addition, the user               tained in this section, or if they satis-
       should continue to collect such infor-              fied requirements of guidelines which
       mation for at least two (2) years after             were in effect when the validity study
       the adverse impact has been elimi-                  was completed. If they are not com-
       nated.                                              plete, the required additional docu-
         (c) When data insufficient to determine           mentation should be appended. If nec-
       impact. Where there has been an insuffi-            essary information is not available the
       cient number of selections to deter-                report of the validity study may still
       mine whether there is an adverse im-                be used as documentation, but its ade-
       pact of the total selection process for a           quacy will be evaluated in terms of
       particular job, the user should con-                compliance with the requirements of
       tinue to collect, maintain and have                 these guidelines.
       available the information on individual               (c) Completeness. In the event that
       components of the selection process re-             evidence of validity is reviewed by an
       quired in section 15(A)(2)(a) above until           enforcement agency, the validation re-
       the information is sufficient to deter-             ports completed after the effective date
       mine that the overall selection process             of these guidelines are expected to con-
       does not have an adverse impact as de-              tain the information set forth below.
       fined in section 4 above, or until the              Evidence denoted by use of the word
       job has changed substantially.                      "(Essential)" is considered critical. If
         (3) Documentation of validity evi-                information denoted essential is not in-
       dence-(a) Types of evidence. Where a                cluded, the report will be considered
       total selection process has an adverse              incomplete unless the user affirma-
       impact (see section 4 above) the user               tively demonstrates either its unavail-
       should maintain and have available for              ability due to circumstances beyond
       each component of that process which                the user's control or special cir-
       has an adverse impact, one or more of               cumstances of the user's study which
       the following types of documentation                make the information irrelevant. Evi-
       evidence:                                           dence not so denoted is desirable but
         (i) Documentation evidence showing                its absence will not be a basis for con-
       criterion-related validity of the selec-            sidering a report incomplete. The user
       tion procedure (see section 15B, below).            should maintain and have available the
         (ii) Documentation evidence showing               information called for under the head-
       content validity of the selection proce-            ing "Source Data" in sections 15B(1l)
       dure (see section 150, below).                      and 15D(1l). While it is a necessary part
         (iii) Documentation evidence show-                of the study, it need not be submitted
       ing construct validity of the selection             with the report. All statistical results
       procedure (see section 15D, below).                 should be organized and presented in
         (iv) Documentation evidence from                  tabular or graphic form to the extent
       other studies showing validity of the               feasible.
       selection procedure in the user's facil-               B. Criterion-related validity studies. Re-
       ity (see section 15E, below).                       ports of criterion-related validity for a
         (v) Documentation evidence showing                selection procedure should inclUde the
       why a validity study cannot or need                 following information:
       not be performed and why continued                    (1) User(s) , location(s), and date(s) of
       use of the procedure is consistent with             study. Dates and location(s) of the job
       Federal law.                                        analysis or review of job information,

                                                         225
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 18 of 27




      § 1607.15                                             29 CFR Ch. XIV (7-1-09 Edition)

      the date(s) and location(s) of the ad-         lected and means by which they were
      ministration of the selection proce-           observed, recorded, evaluated, and
      dures and collection of criterion data,        quantified, should be provided (essen-
      and the time between collection of             tial). If rating techniques are used as
      data on selection procedures ane1 cri-         criterion measures, the appraisal
      terion measures should be provided             form(s) and instructions to the rater(s)
      (Essential). If the study was conducted        should be included as part of the vali-
      at several locations, the address of           dation evidence, or should be explicitly
      each location, including city and State,       described and available (essential). All
      should be shown.                               steps taken to insure that criterion
        (2) Problem and setting. An explicit         measures are free from factors which
      definition of the purpose(s) of the study      would unfairly alter the scores of mem-
      and the circumstances in which the             bers of any group should be described
      study was conducted should be pro-             (essential).
      vided. A description of existing selec-          (6) Sample description. A description of
      tion procedures and cutoff scores, if          how the research sample was identified
      any, should be provided.                       and selected should be included (essen-
         (3) Job anlysis or review of job informa-   tial). The race, sex, and ethnic com-
      tion. A description of the procedure           position of the sample, including those
      used to analyze the job or group of            groups set forth in section 4A above,
      jobs, or to review the job information         should be described (essential). This de-
      should be providee1 (Essential). Where a       scription should include the size of
      review of job information results in           each subgroup (essential). A descrip-
      criteria which may be used without a           tion of how the research sample com-
      full job analysis (see section l4B(3»,         pares with the relevant labor market
      the basis for the selection of these cri-      or work force, the method by which the
      teria should be reported (Essential).          relevant labor market or work force
      Where a job analysis is required a com-        was defined, and a discussion of the
      plete description of the work behav-           likely effects on validity of differences
      ior(s) or work outcome(s), and meas-           between the sample and the relevant
      ures of their criticality or importance        labor market or work force, are also
      should be provided (Essential). The re-        desirable. Descriptions of educational
      port should describe the basis on which        levels, length of service, and age are
      the behavior(s) or outcome(s) were de-         also desirable.
      termined to be critical or important,            (7) Description of selection procedures.
      such as the proportion of time spent on        Any measure, combination of meas-
      the respective behaviors, their level of       ures, or procedure studied should be
      difficulty, their frequency of perform-        completely and explicitly described or
      ance, the consequences of error, or            attached (essential). If commercially
      other appropriate factors (Essential).         available selection procedures are stud-
      Where two or more jobs are grouped for         ied, they should be described by title,
      a validity study, the information called       form, and publisher (essential). Reports
      for in this subsection should be pro-          of reliability estimates and how they
      vided for each of the jobs, and the jus-       were established are desirable.
      tification for the grouping (see section         (8) Techniques and results. Methods
      14B(l» should be provided (Essential).         used in analyzing data should be de-
        (4) Job titles and codes. It is desirable    scribed (essential). Measures of central
      to provide the user's job title(s) for the     tendency (e.g., means) and measures of
      job(s) in question and the cor-                dispersion (e.g., standard deviations
      responding job title(s) and code(s) from       and ranges) for all selection procedures
      U.S. Employment Service's Dictionary           and all criteria should be reported for
      of Occupational Titles.                        each race, sex, and ethnic group which
        (5) Criterion measures. The bases for        constitutes a significant factor in the
      the selection of the criterion measures        relevant labor market (essential). The
      should be provided, together with ref-         magnitude and direction of all rela-
      erences to the evidence considered in          tionships between selection procedures
      making the selection of criterion meas-        and criterion measures investigated
      ures (essential). A full description of        should be reported for each relevant
      all criteria on which data were col-           race, sex, and ethnic group and for the

                                                 226
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 19 of 27




       Equal Employment Opportunity Comm.                                          §1607.15
       total group (essential). Where groups        should include the rationale for choos-
       are too small to obtain reliable evi-        ing the method for operational use, and
       dence of the magnitude of the relation-      the evidence of the validity and utility
       ship, need not be reported separately.       of the procedure as it is to be used (es-
       Statements regarding the statistical         sential). The purpose for which the pro-
       significance of results should be made       cedure is to be used (e.g., hiring, trans-
       (essential). Any statistical adjust-         fer, promotion) should be described (es-
       ments, such as for less then perfect re-     sential). If weights are assigned to dif-
       liability or for restriction of score        ferent parts of the selection procedure,
       range in the selection procedure or cri-     these weights and the validity of the
       terion should be described and ex-           weighted composite should be reported
       plained; and uncorrected correlation         (essential). If the selection procedure is
       coefficients should also be shown (es-       used with a cutoff score, the user
       sential). Where the statistical tech-        should describe the way in which nor-
       nique categorizes continuous data,           mal expectations of proficiency within
       such as biserial correlation and the phi     the work force were determined and
       coefficient, the categories and the          the way in which the cutoff score was
       bases on which they were determined          determined (essential).
       should be described and explained (es-         (11) Source data. Each user should
       sential). Studies of test fairness should    maintain records showing all pertinent
       be included where called for by the re-      information about individual sample
       quirements of section 14B(B) (essen-         members and raters where they are
       tial). These studies should include the      used, in studies involving the valida-
       rationale by which a selection proce-        tion of selection procedures. These
       dure was determined to be fair to the        records should be made available upon
       group(s) in question. Where test fair-       request of a compliance agency. In the
       ness or unfairness has been dem-             case of individual sample members
       onstrated on the basis of other studies,     these data should include scores on the
       a bibliography of the relevant studies       selection procedure(s), scores on cri-
       should be included (essential). If the       terion measures, age, sex, race, or eth-
       bibliography     includes     unpublished    nic group status, and experience on the
       studies, copies of these studies, or ade-    specific job on which the validation
       quate abstracts or summaries, should         study was conducted, and may also in-
       be attached (essential). Where revi-         clude such things as education, train-
       sions have been made in a selection          ing, and prior job experience, but
       procedure to assure compatability be-        should not include names and social se-
       tween successful job performance and         curity numbers. Records should be
       the probability of being selected, the       maintained which show the ratings
       studies underlying such revisions            given to each sample member by each
       should be included (essential). All sta-     rater.
       tistical results should be organized and       (12) Contact person. The name, mail-
       presented by relevant race, sex, and         ing address, and telephone number of
       ethnic group (essential).                    the person who may be contacted for
         (9) Alternative procedures investigated.   further information about the validity
       The selection procedures investigated        study should be provided (essential).
       and available evidence of their impact         (13) Accuracy and completeness. The
       should be identified (essential). The        report should describe the steps taken
       scope, method, and findings of the in-       to assure the accuracy and complete-
       vestigation,    and the conclusions          ness of the collection, analysis, and re-
       reached in light of the findings, should     port of data and results.
       be fully described (essential).                C. Content validity studies. Reports of
         (10) Uses and applications. The meth-      content validity for a selection proce-
       ods considered for use of the selection      dure should include the following infor-
       procedure (e.g., as a screening device       mation:
       with a cutoff score, for grouping or           (1) User(s) , location(s) and date(s) of
       ranking, or combined with other proce-       study. Dates and location(s) of the job
       dures in a battery) and available evi-       analysis should be shown (essential).
       dence of their impact should be de-            (2) Problem and setting. An explicit
       scribed (essential). This description        definition of the purpose(s) of the study

                                                227
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 20 of 27




      § 1607.15                                             29 CFR Ch. XIV (7-1-09 Edition)

      and the circumstances in which the            cedure is a representative work sample,
      study was conducted should be pro-            a representative sample of the work be-
      vided. A description of existing selec-       havior(s), or a representative sample of
      tion procedures and cutoff scores, if         a knowledge, skill, or ability as used as
      any, should be provided.                      a part of a work behavior and nec-
        (3) Job analysis-Content of the job. A      essary for that behavior should be pro-
      description of the method used to ana-        vided (essential). The user should iden-
      lyze the job should be provided (essen-       tify the work behavior(s) which each
      tial). The work behavior(s), the associ-      item or part of the selection procedure
      ated tasks, and, if the behavior results      is intended to sample or measure (es-
      in a work product, the work products          sential). Where the selection procedure
      should be completely described (essen-        purports to sample a work behavior or
      tial). Measures of criticality and/or im-     to provide a sample of a work product,
      portance of the work behavior(s) and          a comparison should be provided of the
      the method of determining these meas-         manner, setting, and the level of com-
      ures should be provided (essential).          plexity of the selection procedure with
      Where the job analysis also identified        those of the work situation (essential).
      the knowledges, skills, and abilities         If any steps were taken to reduce ad-
      used in work behavior(s), an oper-            verse impact on a race, sex, or ethnic
      ational definition for each knowledge         group in the content of the procedure
      in terms of a body of learned informa-        or in its administration, these steps
      tion and for each skill and ability in        should be described. Establishment of
      terms of observable behaviors and out-        time limits, if any, and how these lim-
      comes, and the relationship between           its are related to the speed with which
      each knowledge, skill, or ability and         duties must be performed on the job,
      each work behavior, as well as the            should be explained. Measures of cen-
      method used to determine this rela-           tral tend- ency (e.g., means) and meas-
      tionship, should be provided (essen-          ures of dispersion (e.g., standard devi-
      tial). The work situation should be de-       ations) and estimates of realibility
      scribed, including the setting in which       should be reported for all selection pro-
      work behavior(s) are performed, and           cedures if available. Such reports
      where appropriate, the manner in              should be made for relevant race, sex,
      which knowledges, skills, or abilities        and ethnic subgroups, at least on a sta-
      are used, and the complexity and dif-         tistically reliable sample basis.
      ficulty of the knowledge, skill, or abil-        (6) Alternative procedures investigated.
      ity as used in the work behavior(s).          The alternative selection procedures
         (4) Selection procedure and its content.   investigated and available evidence of
       Selection procedures, including those        their impact should be identified (es-
       constructed by or for the user, specific     sential). The scope, method, and find-
       training requirements, composites of         ings of the investigation, and the con-
       selection procedures, and any other          clusions reached in light of the find-
       procedure supported by content valid-        ings, should be fully described (essen-
       ity, should be completely and explic-        tial).
       itly described or attached (essential). If     (7) Uses and applications. The methods
       commercially available selection pro-        considered for use of the selection pro-
       cedures are used, they should be de-         cedure (e.g., as a screening device with
       scribed by title, form, and publisher        a cutoff score, for grouping or ranking,
       (essential). The behaviors measured or       or combined with other procedures in a
       sampled by the selection procedure           battery) and available evidence of their
       should be explicitly described (essen-       impact should be described (essential).
       tial). Where the selection procedure         This description should include the ra-
       purports to measure a knowledge, skill,      tionale for choosing the method for
       or ability, evidence that the selection      operational use, and the evidence of
       procedure measures and is a represent-       the validity and utility of the proce-
       ative sample of the knowledge, skill, or     dure as it is to be used (essential). The
       ability should be provided (essential).      purpose for which the procedure is to
        (5) Relationship between the selection      be used (e.g., hiring, transfer, pro-
      procedure and the job. The evidence           motion) should be described (essential).
       demonstrating that the selection pro-        If the selection procedure is used with

                                                 228
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 21 of 27




      Equal Employment Opportunity Comm.                                             § 1607.15
      a cutoff score, the user should describe       be provided (essential). A complete de-
      the way in which normal expectations           scription of the work behavior(s) and,
      of proficiency within the work force           to the extent appropriate, work out-
      were determined and the way in which           comes and measures of their criticality
      the cutoff score was determined (essen-        andior importance should be provided
      tial). In addition, if the selection pro-      (essential). The report should also de-
      cedure is to be used for ranking, the          scribe the basis on which the behav-
      user should specify the evidence show-         ior(s) or outcomes were determined to
      ing that a higher score on the selection       be important, such as their level of dif-
      procedure is likely to result in better        ficulty, their frequency of perform-
      job performance.                               ance, the consequences of error or
        (8) Contact person. The name, mailing        other appropriate factors (essential).
      address, and telephone number of the           Where jobs are grouped or compared for
      person who may be contacted for fur-           the purposes of generalizing validity
      ther information about the validity            evidence, the work behavior(s) and
      study should be provided (essential).          work product(s) for each of the jobs
        (9) Accuracy and completeness. The re-       should be described, and conclusions
      port should describe the steps taken to        concerning the similarity of the jobs in
      assure the accuracy and completeness           terms of observable work behaviors or
      of the collection, analysis, and report        work products should be made (essen-
      of data and results.                           tial).
        D. Construct validity studies. Reports         (5) Job titles and codes. It is desirable
      of construct validity for a selection          to provide the selection procedure
      procedure should include the following         user's job title(s) for the job(s) in ques-
      information:                                   tion and the corresponding job title(s)
        (1) User(s) , location(s) , and date(s) of   and code(s) from the United States Em-
      study. Date(s) and location(s) of the job      ployment Service's dictionary of occu-
      analysis and the gathering of other evi-       pational titles.
      dence called for by these guidelines             (6) Selection procedure. The selection
      should be provided (essential).                procedure used as a measure of the con-
        (2) Problem and setting. An explicit         struct should be completely and explic-
      definition of the purpose(s) of the study      itly described or attached (essential). If
      and the circumstances in which the             commercially available selection pro-
      study was conducted should be pro-             cedures are used, they should be identi-
      vided. A description of existing selec-        fied by title, form and publisher (essen-
      tion procedures and cutoff scores, if          tial). The research evidence of the rela-
      any, should be provided.                       tionship between the selection proce-
        (3) Construct definition. A clear defini-    dure and the construct, such as factor
      tion of the construct(s) which are be-         structure, should be included (essen-
      lieved to underlie successful perform-         tial). Measures of central tendency,
      ance of the critical or important work         variability and reliability of the selec-
      behavior(s) should be provided (essen-         tion procedure should be provided (es-
      tial). This definition should include the      sential). Whenever feasible, these
      levels of construct performance rel-           measures should be prOVided separately
      evant to the job(s) for which the selec-       for each relevant race, sex and ethnic
      tion procedure is to be used (essential).      group.
      There should be a summary of the posi-           (7) Relationship to job performance.
      tion of the construct in the psycho-           The criterion-related study(ies) and
      logical literature, or in the absence of       other empirical evidence of the rela-
      such a position, a description of the          tionship between the construct meas-
      way in which the definition and meas-          ured by the selection procedure and the
      urement of the construct was devel-            related work behavior(s) for the job or
      oped and the psychological theory un-          jobs in question should be provided (es-
      derlying it (essential). Any quan-             sential). Documentation of the cri-
      titative data which identify or define         terion-related study(ies) should satisfy
      the job constructs, such as factor anal-       the provisions of section 15B above or
      yses, should be provided (essential).          section 15E(1) below, except for studies
        (4) Job analysis. A description of the       conducted prior to the effective date of
      method used to analyze the job should          these guidelines (essential). Where a

                                                 229
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 22 of 27




      § 1607.15                                              29 CFR Ch. XIV (7-1-09 Edition)

      study pertains to a group of jobs, and,           E. Evidence of validity from other stud-
      on the basis of the study, validity is as-     ies. When validity of a selection proce-
      serted for a job in the group, the ob-         dure is supported by studies not done
      served work behaviors and the observed         by the user, the evidence from the
      work products for each of the jobs             original study or studies should be
      should be described (essential). Any           compiled in a manner similar to that
      other evidence used in determining             required in the appropriate section of
      whether the work behavior(s) in each           this section 15 above. In addition, the
      of the jobs is the same should be fully        following evidence should be supplied:
      described (essential).                            (1) Evidence from criterion-related va-
        (8) Alternative procedures investigated.     lidity studies-a. Job information. A de-
      The alternative selection procedures           scription of the important job behav-
      investigated and available evidence of         ior(s) of the user's job and the basis on
      their impact should be identified (es-         which the behaviors were determined
      sential). The scope, method, and find-         to be important should be provided (es-
      ings of the investigation, and the con-        sential). A full description of the basis
      clusions reached in light of the findings      for determining that these important
      should be fully described (essential).         work behaviors are the same as those
        (9) Uses and applications. The methods       of the job in the original study (or
      considered for use of the selection pro-       studies) should be provided (essential).
      cedure (e.g., as a screening device with         b. Relevance of criteria. A full descrip-
      a cutoff score, for grouping or ranking,       tion of the basis on which the criteria
      or combined with other procedures in a         used in the original studies are deter-
      battery) and available evidence of their       mined to be relevant for the user
      impact should be described (essential).        should be provided (essential).
      This description should include the ra-          c. Other variables. The similarity of
      tionale for choosing the method for            important applicant pool or sample
      operational use, and the evidence of           characteristics reported in the original
      the validity and utility of the proce-         studies to those of the user should be
      dure as it is to be used (essential). The      described (essential). A description of
      purpose for which the procedure is to          the comparison between the race, sex
      be used (e.g., hiring, transfer, pro-          and ethnic composition of the user's
      motion) should be described (essential).       relevant labor market and the sample
      If weights are assigned to different           in the original validity studies should
      parts of the selection procedure, these        be provided (essential).
      weights and the validity of the weight-          d. Use of the selection procedure. A full
      ed composite should be reported (essen-        description should be provided showing
      tial). If the selection procedure is used      that the use to be made of the selection
      with a cutoff score, the user should de-       procedure is consistent with the find-
      scribe the way in which normal expec-          ings of the original validity studies (es-
      tations of proficiency within the work         sential).
      force were determined and the way in             e. Bibliography. A bibliography of re-
      which the cutoff score was determined          ports of validity of the selection proce-
      (essential).                                   dure for the job or jobs in question
        (10) Accuracy and completeness. The          should be provided (essential). Where
      report should describe the steps taken         any of the studies included an inves-
      to assure the accuracy and complete-           tigation of test fairness, the results of
      ness of the collection, analysis, and re-      this investigation should be provided
      port of data and results.                      (essential). Copies of reports published
        (11) Source data. Each user should           in journals that are not commonly
      maintain records showing all pertinent         available should be described in detail
      information relating to its study of           or attached (essential). Where a user is
      construct validity.                            relying upon unpublished studies, a
        (12) Contact person. The name, mail-         reasonable effort should be made to ob-
      ing address, and telephone number of           tain these studies. If these unpublished
      the individual who may be contacted            studies are the sole source of validity
      for further information about the va-          evidence they should be described in
      lidity study should be provided (essen-        detail or attached (essential). If these
      tial).                                         studies are not available, the name and

                                                   230
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 23 of 27




       Equal Employment Opportunity Comm.                                                   § 1607.16

       address of the source, an adequate ab-          and a description of the data to be col-
       stract or summary of the validity               lected (essential).
       study and data, and a contact person in         (Approved by the Office of Management and
       the source organization should be pro-          Budget under control number 3046--{)017)
       vided (essential).                              (Pub. L. 96-511, 94 Stat. 2812 (44 U.S.C. 3501 et
          (2) Evidence from content validity stud-     seq.»
       ies. See section 140(3) and section 150
                                                       [43 FR 38295, 38312, Aug. 25, 1978, as amended
       above.                                          at 46 FR 63268, Dec. 31, 1981]
         (3) Evidence from construct validity
       studies. See sections 14D(2) and 15D                             DEFINITIONS
       above.
                                                       § 1607.16   Definitions.
         F. Evidence of validity from cooperative
       studies. Where a selection procedure              The following definitions shall apply
       has been validated through a coopera-           throughout these guidelines:
       tive study, evidence that the study sat-          A. Ability. A present competence to
       isfies the requirements of sections 7, 8        perform an observable behavior or a be-
       and 15E should be provided (essential).         havior which results in an observable
                                                       product.
         G. Selection for higher level job. If a se-     B. Adverse impact. A substantially dif-
       lection procedure is used to evaluate           ferent rate of selection in hiring, pro-
       candidates for jobs at a higher level           motion, or other employment decision
       than those for which they will initially        which works to the disadvantage of
       be employed, the validity evidence              members of a race. sex, or ethnic
       should satisfy the documentation pro-           group. See section 4 of these guidelines.
       visions of this section 15 for the higher         O. Compliance with these guidelines.
       level job or jobs, and in addition, the         Use of a selection procedure is in com-
       user should provide: (1) a description of       pliance with these guidelines if such
       the job progression structure, formal           use has been validated in accord with
       or informal; (2) the data showing how           these guidelines (as defined below), or
       many employees progress to the higher           if such use does not result in adverse
       level job and the length of time needed         impact on any race, sex, or ethnic
       to make this progression; and (3) an            group (see section 4, above), or, in un-
       identification of any anticipated               usual circumstances, if use of the pro-
       changes in the higher level job. In addi-       cedure is otherwise justified in accord
       tion, if the test measures a knowledge,         with Federal law. See section 6B,
       skill or ability, the user should provide       above.
                                                         D. Content validity. Demonstrated by
       evidence that the knowledge, skill or           data showing that the content of a se-
       ability is required for the higher level        lection procedure is representative of
       job and the basis for the conclusion            important aspects of performance on
       that the knowledge, skill or ability is         the job. See section 5B and section 140.
       not expected to develop from the train-           E. Construct validity. Demonstrated
       ing or experience on the job.                   by data showing that the selection pro-
        H. Interim use of selection procedures.        cedure measures the degree to which
      If a selection procedure is being used           candidates have identifiable character-
       on an interim basis because the proce-          istics which have been determined to
       dure is not fully supported by the re-          be important for successful job per-
       quired evidence of validity, the user           formance. See section 5B and section
       should maintain and have available (1)          14D.
       substantial evidence of validity for the          F. Criterion-related validity. Dem-
       procedure, and (2) a report showing the         onstrated by empirical data showing
       date on which the study to gather the           that the selection procedure is pre-
       additional evidence commenced, the es-          dictive of or significantly correlated
       timated completion date of the study,           with important elements of work be-
                                                       havior. See sections 5B and 14B.
                                                         G. Employer. Any employer subject to
                                                       the provisions of the Oivil Rights Act
                                                       of 1964, as amended, including State or
                                                       local governments and any Federal

                                                   231
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 24 of 27




      § 1607.16                                          29 CFR Ch. XIV (7-1-09 Edition)

      agency subject to the provisions of sec-    clslOn. Selection procedures include
      tion 717 of the Civil Rights Act of 1964,   the full range of assessment techniques
      as amended, and any Federal con-            from traditional paper and pencil tests,
      tractor or subcontractor or federally       performance tests, training programs,
      assisted construction contractor or         or probationary periods and physical,
      subcontactor covered by Executive           educational, and work experience re-
      Order 11246, as amended.                    quirements through informal or casual
        H. Employment agency. Any employ-         interviews and unscored application
      ment agency subject to the provisions       forms.
      of the Civil Rights Act of 1964, as           R. Selection rate. The proportion of
      amended.                                    applicants or candidates who are hired,
        1. Enforcement action. For the pur-       promoted, or otherwise selected.
      poses of section 4 a proceeding by a          S. Should. The term "should" as used
      Federal enforcement agency such as a        in these guidelines is intended to con-
      lawsuit or an administrative pro-           note action which is necessary to
      ceeding leading to debarment from or        achieve compliance with the guide-
      withholding, suspension, or termi-          lines, while recognizing that there are
      nation of Federal Government con-           circumstances      where     alternative
      tracts or the suspension or withholding     courses of action are open to users.
      of Federal Government funds; but not a        T. Skill. A present, observable com-
      finding of reasonable cause or a concil-    petence     to   perform    a    learned
      ation process or the issuance of right      psychomoter act.
      to sue letters under title VII or under
      Executive Order 11246 where such find-        U. Technical feasibility. The exist-
      ing, conciliation, or issuance of notice    ence of conditions permitting the con-
      of right to sue is based upon an incli-     duct of meaningful criterion-related
      vidual complaint.                           validity studies. These conditions in-
        J. Enforcement agency. Any agency of      clude: (1) An adequate sample of per-
      the executive branch of the Federal         sons available for the study to achieve
      Government which adopts these guide-        findings of statistical significance; (2)
      lines for purposes of the enforcement of    having or being able to obtain a suffi-
      the equal employment opportunity            cient range of scores on the selection
      laws or which has responsibility for se-    procedure and job performance meas-
      curing compliance with them.                ures to produce validity results which
        K. Job analysis. A detailed statement     can be expected to be representative of
      of work behaviors and other informa-        the results if the ranges normally ex-
      tion relevant to the job.                   pected were utilized; and (3) having or
        L. Job description. A general state-      being able to devise unbiased, reliable
      ment of job duties and responsibilities.    and relevant measures of job perform-
        M. Knowledge. A body of information       ance or other criteria of employee ade-
      applied directly to the performance of      quacy. See section 14B(2). With respect
      a function.                                 to investigation of possible unfairness,
        N. Labor organization. Any labor orga-    the same considerations are applicable
      nization subject to the provisions of       to each group for which the study is
      the Civil Rights Act of 1964, as amend-     made. See section 14B(8).
      ed, and any committee subject thereto         V. Unfairness of selection procedure. A
      controlling apprenticeship or other         condition in which members of one
      training.                                   race, sex, or ethnic group characteris-
        O. Observable. Able to be seen, heard,    tically obtain lower scores on a selec-
      or otherwise perceived by a person          tion procedure than members of an-
      other than the person performing the        other group, and the differences are not
      action.                                     reflected in differences in measures of
        P. Race, sex, or ethnic group. Any        job performance. See section 14B(7).
      group of persons identifiable on the          W. User. Any employer, labor organi-
      grounds of race, color, religion, sex, or   zation, employment agency, or licens-
      national origin.                            ing or certification board, to the extent
        Q. Selection procedure. Any measure,      it may be covered by Federal equal em-
      combination of measures, or procedure       ployment opportunity law, which uses
      used as a basis for any employment de-      a selection procedure as a basis for any

                                              232
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 25 of 27




      Equal Employment Opportunity Comm.                                            § 1607.17
      employment decision. Whenever an em-          and national origin. This statement is
      ployer, labor organization, or employ-        issued as an initial response to the re-
      ment agency is required by law to re-         quests of a number of State and local
      strict recruitment for any occupation         officials for clarification of the Govern-
      to those applicants who have met li-          ment's policies concerning the role of
      censing or certification requirements,        affirmative action in the overall equal
      the licensing or certifying authority to      employment opportunity program.
      the extent it may be covered by Fed-          While the Coordinating Council's adop-
      eral equal employment opportunity             tion of this statement expresses only
      law will be considered the user with re-      the views of the signatory agencies
      spect to those licensing or certification     concerning this important subject, the
      requirements. Whenever a State em-            principles set forth below should serve
      ployment agency or service does no            as policy guidance for other Federal
      more than administer or monitor a             agencies as well.
      procedure as permitted by Department            (1) Equal employment opportunity is
      of Labor regulations, and does so with-       the law of the land. In the public sector
      out making referrals or taking any            of our society this means that all per-
      other action on the basis of the results,     sons, regardless of race, color, religion,
      the State employment agency will not          sex, or national origin shall have equal
      be deemed to be a user.                       access to positions in the public service
         X. Validated in accord with these guide-   limited only by their ability to do the
      lines or properly validated. A demonstra-     job. There is ample evidence in all sec-
      tion that one or more validity study or       tors of our society that such equal ac-
      studies meeting the standards of these        cess frequently has been denied to
      guidelines has been conducted, includ-        members of certain groups because of
      ing investigation and, where appro-           their sex, racial, or ethnic characteris-
      priate, use of suitable alternative se-       tics. The remedy for such past and
      lection procedures as contemplated by
      section 3B, and has produced evidence         present discrimination is twofold.
      of validity sufficient to warrant use of        On the one hand, vigorous enforce-
      the procedure for the intended purpose        ment of the laws against discrimina-
      under the standards of these guide-           tion is essential. But equally, and per-
      lines.                                        haps even more important are affirma-
         Y. Work behavior. An activity per-         tive, voluntary efforts on the part of
      formed to achieve the objectives of the       public employers to assure that posi-
      job. Work behaviors involve observable        tions in the public service are genu-
      (physical)         components          and    inely and equally accessible to quali-
      unobservable (mental) components. A           fied persons, without regard to their
      work behavior consists of the perform-        sex, racial, or ethnic characteristics.
      ance of one or more tasks. Knowledges,        Without such efforts equal employment
      skills, and abilities are not behaviors,      opportunity is no more than a wish.
      although they may be applied in work          The importance of voluntary affirma-
      behaviors.                                    tive action on the part of employers is
                                                    underscored by title VII of the Civil
                      ApPENDIX                      Rights Act of 1964, Executive Order
                                                    11246, and related laws and regula-
      § 1607.17  Policy statement on affirma-       tions-all of which emphasize vol-
          tive action (see section 13B).            untary action to achieve equal employ-
        The Equal Employment Opportunity            ment opportunity.
      Coordinating Council was established            As with most management objec-
      by act of Congress in 1972, and charged       tives, a systematic plan based on sound
      with responsibility for developing and        organizational analysis and problem
      implementing agreements and policies          identification is crucial to the accom-
      designed, among other things, to elimi-       plishment of affirmative action objec-
      nate conflict and inconsistency among         tives. For this reason, the Council
      the agencies of the Federal Govern-           urges all State and local governments
      ment responsible for administering            to develop and implement results ori-
      Federal law prohibiting discrimination        ented affirmative action plans which
      on grounds of race, color, sex, religion,     deal with the problems so identified.

                                                233
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 26 of 27




       § 1607.17                                          29 CFR Ch. XIV (7-1-09 Edition)

         The following paragraphs are in-          provide opportunities for persons lack-
       tended to assist State and local govern-    ing "journeyman" level knowledge or
       ments by illustrating the kinds of anal-    skills to enter and, with appropriate
       yses and activities which may be ap-        training, to progress in a career field;
       propriate for a public employer's vol-        (d) Revamping selection instruments
       untary affirmative action plan. This        or procedures which have not yet been
       statement does not address remedies         validated in order to reduce or elimi-
       imposed after a finding of unlawful dis-    nate exclusionary effects on particular
       crimination.                                groups in particular job classifications;
         (2) Voluntary affirmative action to         (e) The initiation of measures de-
       assure equal employment opportunity         signed to assure that members of the
       is appropriate at any stage of the em-      affected group who are qualified to per-
       ployment process. The first step in the     form the job are included within the
       construction of any affirmative action      pool of persons from which the select-
       plan should be an analysis of the em-       ing official makes the selection;
       ployer'S work force to determine              (f) A systematic effort to provide ca-
       whether precentages of sex, race, or        reer advancement training, both class-
       ethnic groups in individual job classi-     room and on-the-job, to employees
       fications are substantially similar to      locked into dead end jobs; and
       the precentages of those groups avail-        (g) The establishment of a system for
       able in the relevant job market who         regularly monitoring the effectiveness
       possess the basic job-related qualifica-    of the particular affirmative action
       tions.                                      program, and procedures for making
         When substantial disparities are          timely adjustments in this program
       found through such analyses, each ele-      where effectiveness is not dem-
       ment of the overall selection process       onstrated.
       should be examined to determine which         (4) The goal of any affirmative action
       elements operate to exclude persons on      plan should be achievement of genuine
       the basis of sex, race, or ethnic group.    equal employment opportunity for all
       Such elements include, but are not lim-     qualified persons. Selection under such
       ited to, recruitment, testing, ranking      plans should be based upon the ability
       certification, interview, recommenda-       of the applicant(s) to do the work.
       tions for selection, hiring, promotion,     Such plans should not require the se-
       etc. The examination of each element        lection of the unqualified, or the
       of the selection process should at a        unneeded, nor should they require the
       minimum include a determination of          selection of persons on the basis of
       its validity in predicting job perform-     race, color, sex, religion, or national
       ance.                                       origin. Moreover, while the Council be-
         (3) When an employer has reason to        lieves that this statement should serve
       believe that its selection procedures       to assist State and local employers, as
       have the exclusionary effect described      well as Federal agencies, it recognizes
       in paragraph 2 above, it should initiate    that affirmative action cannot be
       affirmative steps to remedy the situa-      viewed as a standardized program
       tion. Such steps, which in design and       which must be accomplished in the
       execution may be race, color, sex, or       same way at all times in all places.
       ethnic "conscious," include, but are        Accordingly, the Council has not at-
       not limited to, the following:              tempted to set forth here either the
         (a) The establishment of a long-term      minimum or maximum voluntary steps
       goal, and short-range, interim goals        that employers may take to deal with
       and timetables for the specific job clas-   their respective situations. Rather, the
       sifications, all of which should take       Council recognizes that under applica-
       into account the availability of basi-      ble authorities, State and local em-
       cally qualified persons in the relevant     ployers have flexibility to formulate
       job market;                                 affirmative action plans that are best
         (b) A recruitment program designed        suited to their particular situations. In
       to attract qualified members of the         this manner, the Council believes that
       group in question;                          affirmative action programs will best
         (c) A systematic effort to organize       serve the goal of equal employment op-
       work and redesign jobs in ways that         portunity.

                                               234
Case 3:16-cv-30179-KAR Document 41-32 Filed 01/09/19 Page 27 of 27




       Equal Employment Opportunity Comm.                                                Pt. 1608
        Respectfully submitted,                      Equal Employment Opportunity Commission
                           Harold R. Tyler, Jr.,     29 CFR part 1607
          Deputy Attorney General and Chairman       Department of Labor
           of the Equal Employment Coordinating      Office of Federal Contraot Complianoe Pro-
           Council.                                  grams
                           Michael H. Moskow,        41 CFR part 60-3
          Under Seoretary of Labor.                  Department of Justice
                             Ethel Bent Walsh,       28 CFR 50.14
          Aoting Chairman, Equal Employment          Civil Servioe Commission
           Opportunity Commission.                   5 CFR 300.103(c)
                           Robert E. Hampton,
          Chairman, Civil Servioe Commission.        Normally when citing these guidelines,
                          Arthur E. Flemming,        the section number immediately pre-
          Chairman, Commission on Civil Rights.      ceding the title of the guidelines will
         Because of its equal employment op-         be from these guidelines series 1-18. If
       portunity responsibilities under the          a section number from the codification
       State and Local Government Fiscal As-         for an individual agency is needed it
       sistance Act of 1972 (the revenue shar-       can also be added at the end of the
       ing act), the Department of Treasury          agency citation. For example, section
       was invited to participate in the for-        6A of these guidelines could be cited for
       mulation of this policy statement; and        EEOC as follows:
       it concurs and joins in the adoption of         Section 6A, Uniform Guidelines on Em-
       this policy statement.                        ployee Selection Procedures (1978): 43 FR
        Done this 26th day of August 1976.           __, (August 25, 1978); 29 CFR part 1607, sec-
                                                     tion 6A.
                           Richard Albreoht,
                              General Counsel,
                     Department of the Treasury.     PART 1608-AFFIRMATIVE ACTION
                                                       APPROPRIATE UNDER TITLE VII OF
       § 1607.18   Citations.                          THE CIVIL RIGHTS ACT OF 1964,
         The official title of these guidelines        AS AMENDED
       is "Uniform Guidelines on Employee
       Selection Procedures (1978)". The Uni-        Sec.
       form Guidelines on Employee Selection         1608.1 Statement of purpose.
       Procedures (1978) are intended to estab-      1608.2 Written interpretation and opinion.
       lish a uniform Federal position in the        1608.3 Circumstances under which voluntary
       area of prohibiting discrimination in             affirmative action is appropriate.
       employment practices on grounds of            1608.4 Establishing affirmative action plans.
       race, color, religion, sex, or national       1608.5 Affirmative action compliance pro-
       origin. These guidelines have been                grams under Executive Order No. 11246,
       adopted by the Equal Employment Op-               as amended.
       portunity Commission, the Department          1608.6 Affirmative action plans which are
       of Labor, the Department of Justice,              part of Commission oonciliation or set-
       and the Civil Service Commission.                 tlement agreements.
                                                     1608.7 Affirmative action plans or programs
         The official citation is:                       under State or looallaw.
         Section      • Uniform Guidelines on Em-    1608.8 Adherenoe to court order.
       ployee Seleotion Prooedure (1978); 43 FR      1608.9 Reliance on directions of other gov-
       (August 25, 1978).                                ernment agenoies.
         The short form citation is:                 1608.10 Standard of review.
                                                     1608.11 Limitations on the application of
         Seotion _ , U.G.E.S.P. (1978); 43 FR _          these guidelines.
       (August 25, 1978).                            1608.12 Equal     employment      opportunity
                                                         plans adopted pursuant to section 717 of
         When the guidelines are cited in con-           title VII.
       nection with the activities of one of
       the issuing agencies, a specific citation       AUTHORITY: Sec. 713 the Civil Rights Act of
       to the regulations of that agency can         1964, as amended, 42 U.S.C. 2000e-12, 78 Stat.
       be added at the end of the above cita-        265.
       tion. The specific additional citations         SOUROE: 44 FR 4422, Jan. 19, 1979, unless
       are as follows:                               otherwise noted.

                                                   235
